Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 1 of 30 Page ID #:1168



    1 Douglas J. Dennington (State Bar No. 173447)
      ddennington@rutan.com
    2 John A. Ramirez (State Bar No. 184151)
      jramirez@rutan.com
    3 Peter J. Howell (State Bar No. 227636)
      phowell@rutan.com
    4 Kelsey Quist (State Bar No. 309876)
      kquist@rutan.com
    5 RUTAN & TUCKER, LLP
      611 Anton Boulevard, Suite 1400
    6 Costa Mesa, California 92626-1931
      Telephone: 714-641-5100
    7 Facsimile: 714-546-9035
    8 Attorneys for Plaintiff
      APARTMENT ASSOCIATION OF LOS
    9 ANGELES COUNTY, INC., dba “APARTMENT
      ASSOCIATION OF GREATER LOS ANGELES,”
   10
   11                                  UNITED STATES DISTRICT COURT
   12                                 CENTRAL DISTRICT OF CALIFORNIA
   13 APARTMENT ASSOCIATION OF                        Case No. 2:20-cv-05193-DDP-JEM
      LOS ANGELES COUNTY, INC., dba
   14 “APARTMENT ASSOCIATION OF                       Judge: Hon. Dean D. Pregerson
      GREATER LOS ANGELES,”,                          Dept: 9C
   15
                 Plaintiff,                           PLAINTIFF’S OBJECTIONS TO
   16                                                 INTERVENOR-DEFENDANTS’
           vs.                                        OPPOSITION EVIDENCE
   17
      CITY OF LOS ANGELES; ERIC
   18 GARCETTI, in his official capacity as           Date: October 26, 2020
      Mayor of Los Angeles; and CITY                  Time: 10:00 a.m.
   19 COUNCIL OF THE CITY OF LOS                      Ctrm: 9C
      ANGELES, in its official capacity;
   20 DOES 1 through 25, inclusive, ,
                                                      Date Action Filed: June 11, 2020
   21                          Defendant;             Trial Date:        Not Set
   22 ALLIANCE OF CALIFORNIANS FOR
      COMMUNITY EMPOWERMENT
   23 ACTION and STRATEGIC ACTIONS
      FOR A JUST ECONOMY,
   24
                Intervenor-Defendants.
   25
   26
   27
   28
                                                                    Case No. 2:20-cv-05193-DDP-JEM
                                                                      PLAINTIFF’S OBJECTIONS TO
        2943/036254-0001
        15634533.2 a10/12/20                        -1-     INTERVENOR-DEFENDANTS’ OPPOSITION
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 2 of 30 Page ID #:1169



    1             Plaintiff Apartment Association of Los Angeles County, Inc. dba “Apartment
    2 Association of Greater Los Angeles” (“Plaintiff” or “AAGLA”) submits the following
    3 objections to various declarations filed by Intervenor-Defendants Alliance of
    4 Californians for Community Empowerment Action and Strategic Actions for a Just
    5 Economy (“Intervenor-Defendants” or “Alliance”) submitted in Opposition to
    6 Plaintiff’s Motion for Preliminary Injunction. The declarations are objectionable for
    7 several reasons outlined below, as they explicitly violate the Federal Rules of
    8 Evidence and should therefore be disregarded.
    9 I.          VARIOUS PORTIONS OF THE EXPERT DECLARATIONS OF
   10             PROFESSOR EMILY BENFER, DR. RANIT MISHORI AND DR. SAM
   11             TSEMBERIS ARE INADMISSIBLE UNDER THE FEDERAL RULES
   12             OF EVIDENCE.
   13             Plaintiff hereby objects to the Declarations of Professor Emily Benfer, Dr.
   14 Ranit Mishori, and Dr. Sam Tsemberis (collectively “Expert Declarations”) because
   15 their testimony is not relevant to the issues in this case, lacks foundation, and fails to
   16 address the likelihood of evictions in light of recent statewide (AB 3088) and federal
   17 laws (CDC’s Order Re: Evictions). “[T]he opportunity to present evidence is not
   18 unfettered - a district court's resolution of evidentiary questions is constrained by the
   19 twin prongs of relevancy and materiality, and guided by the established rules of
   20 evidence and procedure.” United States v. Rodriguez-Felix, 450 F.3d 1117, 1121
   21 (10th Cir.), cert. denied, 594 U.S. 968 (2006). It is the proponents’ burden to establish
   22 the relevance and reliability of their experts’ testimony under Federal Rule of
   23 Evidence 702 based on a preponderance of evidence standard. See Daubert v. Merrell
   24 Dow Pharms., Inc., 509 U.S. 579, 593 n.10 (1993). Intervenor-Defendants have not
   25 met this burden. Consequently, the proposed expert testimony should be excluded
   26 under both Federal Rules of Evidence 702 and 403.
   27             Even were the Court to consider the alleged “Expert” Declarations, portions of
   28 them are inadmissible and should be disregarded. Evidence submitted to the Court
                                                                   Case No. 2:20-cv-05193-DDP-JEM
                                                                     PLAINTIFF’S OBJECTIONS TO
        2943/036254-0001
        15634533.2 a10/12/20                        -2-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 3 of 30 Page ID #:1170



    1 on motion practice must meet all requirements for admissibility of evidence if offered
    2 at the time of trial. Beyene v. Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181–82 (9th
    3 Cir. 1988); Travelers Cas. & Sur. Co. v. Telstar Consrt. Co., 252 F. Supp. 2d 917,
    4 923 (D. Ariz. 2003); see also Fed. R. Evid. 101 (Rules of Evidence apply to all
    5 proceedings in the courts of the United States); Fed. R. Evid. 1101 (listing exceptions
    6 to Rule 101). Such evidence must be relevant to the claims and defenses of the case.
    7 Fed. R. Evid. 401; 403; McCormick v. City of Lawrence, Kan., 2007 WL 38400, at *3
    8 (D. Kan. Jan. 5, 2007). Testimonial evidence must be based on the personal
    9 knowledge of the witness offering the evidence. Fed. R. Evid. 602. Testimony
   10 requiring scientific, technical, or other specialized knowledge may be given only by
   11 an expert witness with the requisite knowledge, skill, experience, training, or
   12 education, and opinion testimony is not permitted of a lay person. Fed. R. Evid. 701,
   13 702; see also U.S. Aviation Underwriters, Inc. v. Yellow Freight Sys., 296 F. Supp. 2d
   14 1322, 1331 (S.D. Ala. 2003) (unqualified expert opinions inadmissible at summary
   15 judgment). The Expert Declarations fail to meet one or more of these criteria, as set
   16 forth below.
   17
                                  DECLARATION OF DR. RANIT MISHORI
   18
   19    NO.                   EVIDENCE          EVIDENTIARY                   COURT’S
                                                  OBJECTION
   20                                                                           RULING
   21         1. Mishori Decl. ¶ 5        Fed. R. Evid. 602, 702, 802,      Sustained: ____
                                          901(a): Speculation. Improper
   22                                                                       Overruled: ____
                                          Expert Opinion. Hearsay. Lack
   23                                     of Foundation. Lack of
                                          Authentication. Declarant
   24
                                          provides only speculation as to
   25                                     potential outcomes. The
   26                                     statements are argumentative,
                                          speculative, lack foundation, are
   27                                     not within the declarant’s
   28                                     personal knowledge, and are
                                                                  Case No. 2:20-cv-05193-DDP-JEM
                                                                    PLAINTIFF’S OBJECTIONS TO
        2943/036254-0001
        15634533.2 a10/12/20                       -3-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 4 of 30 Page ID #:1171



    1                                    improper opinion testimony.
                                         See Daubert v. Merrell Dow
    2
                                         Pharms., Inc., 509 U.S. 579,
    3                                    591 (1993); Kumho Tire Co. v.
                                         Carmichael, 526 U.S. 137, 147-
    4
                                         48 (1999).
    5
    6         2. Mishori Decl. ¶ 7.      Fed. R. Evid. 602, 702, 802,      Sustained: ____
                                         901(a): Speculation. Improper
    7                                                                      Overruled: ____
                                         Expert Opinion. Hearsay. Lack
    8                                    of Foundation. Lack of
                                         Authentication. Declarant
    9                                    provides only speculation as to
   10                                    potential outcomes (e.g., “[I]t
                                         remains my opinion . . . that any
   11                                    scaling back of protections
   12                                    against evictions and rent
                                         increases will lead to new cases
   13                                    of COVID-19, and will result in
   14                                    unavoidable illness and even
                                         death.”). The statements are
   15                                    argumentative, speculative, lack
   16                                    foundation, are not within the
                                         declarant’s personal knowledge,
   17                                    and are improper opinion
   18                                    testimony. See Daubert v.
                                         Merrell Dow Pharms., Inc., 509
   19                                    U.S. 579, 591 (1993); Kumho
   20                                    Tire Co. v. Carmichael, 526
                                         U.S. 137, 147-48 (1999).
   21
   22
   23 DECLARATIONS OF DR. SAM TSEMBERIS AND PROF. EMILY BENFER
   24             Plaintiff objects to the entirety of the Declarations of Dr. Sam Tsemberis
   25 (“Tsemberis Declaration”) and Professor Emily Benfer (“Benfer Declarations”) as
   26 both declarations fail to address the state and federal eviction laws which provide
   27 significant relief to tenants.     This is a fundamental flaw as both the City and
   28 Intervenor-Defendants acknowledge in their Oppositions that “whether or not the
                                                                 Case No. 2:20-cv-05193-DDP-JEM
                                                                   PLAINTIFF’S OBJECTIONS TO
        2943/036254-0001
        15634533.2 a10/12/20                      -4-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 5 of 30 Page ID #:1172



    1 City’s Ordinances are enjoined, landlords cannot evict tenants for nonpayment of rent
    2 if they declare COVID-19-related need through at least January 31, 2021”
    3 (Intervenors’ Opposition, at 14:17-20), and “the Bill (AB 3088) exceeds or overlaps
    4 with the City’s law in the following ways that would prevent certain evictions from
    5 going forward” (City’s Opposition, at 7:11-12). Despite these allegations, these state
    6 and federal eviction protections are not factored into either the Tsemberis or Benfer
    7 Declarations. For this reason, the declarations are speculative and lack foundation.
    8 See Fed. R. Evid. 602, 901(a).
    9             The admissibility of expert testimony is governed by Federal Rule of Evidence
   10 702. Rule 702 permits testimony only by experts qualified by “knowledge, skill,
   11 expertise, training, or education,” to testify “in the form of an opinion or otherwise”
   12 based on “scientific, technical, or other specialized knowledge” if that testimony will
   13 “assist the trier of fact to understand the evidence or to determine a fact in issue.” Fed.
   14 R. Evid. 702. “In evaluating the admissibility of expert testimony, trial courts are
   15 guided by a trilogy of Supreme Court cases: Daubert v. Merrell Dow
   16 Pharmaceuticals, Inc., 509 U.S. 579 . . . (1993); Kumho Tire Co. v. Carmichael, 526
   17 U.S. 137 . . . (1999); and General Electric Co. v. Joiner, 522 U.S. 136 . . . (1997).
   18 Together these cases clarify the district court’s gatekeeper role under Federal Rule of
   19 Evidence 702.” United States v. Rodriguez-Felix, 450 F.3d 1117, 1122 (10th Cir.
   20 2006), cert. denied, 549 U.S. 968 (2006).
   21             In Daubert, the Supreme Court held that prior to the admission of expert
   22 testimony, the trial court “must ensure that any and all scientific testimony or evidence
   23 admitted is not only relevant, but reliable.” Daubert, 509 U.S. at 589. The burden is
   24 on the proponent of the expert testimony to establish the admissibility of the testimony
   25 under Rule 702 based on a preponderance of the evidence. See id. at 593 n.10. In
   26 Kumho Tire, the Supreme Court “conclude[d] that Daubert’s general holding - setting
   27 forth the trial judge's general ‘gatekeeping’ obligation - applies not only to testimony
   28 based on ‘scientific’ knowledge, but also to testimony based on ‘technical’ and ‘other
                                                                   Case No. 2:20-cv-05193-DDP-JEM
                                                                     PLAINTIFF’S OBJECTIONS TO
        2943/036254-0001
        15634533.2 a10/12/20                        -5-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 6 of 30 Page ID #:1173



    1 specialized’ knowledge.” Kumho Tire, 526 U.S. at 141. Finally, General Electric set
    2 forth an abuse of discretion standard in reviewing the decision of a district court to
    3 exclude or admit expert testimony. See General Electric, 522 U.S. at 146.
    4             “The objective of the [gatekeeping] requirement is to ensure the reliability and
    5 relevancy of expert testimony.” Kumho Tire, 526 U.S. at 152. “The Supreme Court
    6 has held that Rule 702 imposes a special obligation upon a trial judge to ensure that
    7 all expert testimony, even non-scientific and experience-based expert testimony, is
    8 both relevant and reliable.” United States v. Adams, 271 F.3d 1236, 1245 (10th Cir.
    9 2001) (citing Kumho Tire, 526 U.S. at 147) (emphasis added). Thus, the testimony of
   10 an expert, even if found to be reliable under Daubert, must be excluded if the proposed
   11 testimony is not relevant to an issue in the case.
   12             While the district court is required to exercise the gatekeeper function, it retains
   13 broad discretion in deciding how to assess an expert’s reliability, including what
   14 procedures to utilize in making that assessment, as well as in making the ultimate
   15 determination of reliability. Rodriguez-Felix, 450 F.3d at 1123 (upholding district
   16 court’s exclusion of expert testimony that did not meet Daubert’s reliability
   17 standards) (internal quotations omitted). However, despite this broad discretion, “a
   18 district court, when faced with a party’s objection, must adequately demonstrate by
   19 specific findings on the record that it has performed its duty as gatekeeper.” Goebel
   20 v. Denver & Rio Grande W.R.R., 215 F.3d 1083, 1088 (10th Cir. 2000).
   21             To date, Intervenor-Defendants have not proffered sufficient information to
   22 meet their burden to show admissibility of their experts’ opinions. Furthermore, this
   23 testimony will not be helpful to the trier of fact and will only serve to confuse the
   24 issues and mislead the jury, since the analyses and conclusions fail to include the state
   25 and federal eviction protections afforded tenants. Consequently, it is the Plaintiff’s
   26 position that this proffered testimony should be excluded under Rule 702 and Rule
   27 403.
   28
                                                                       Case No. 2:20-cv-05193-DDP-JEM
                                                                         PLAINTIFF’S OBJECTIONS TO
        2943/036254-0001
        15634533.2 a10/12/20                           -6-      DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 7 of 30 Page ID #:1174



    1 II.         VARIOUS PORTIONS OF THE NON-EXPERT DECLARATIONS
    2             FILED BY INTERVENOR-DEFENDANTS ARE INADMISSIBLE
    3             UNDER THE FEDERAL RULES OF EVIDENCE.
    4             Evidence submitted to the Court on motion practice must meet all requirements
    5 for admissibility of evidence if offered at the time of trial. See Beyene v. Coleman Sec.
    6 Services, Inc., 854 F.2d 1179, 1181-82 (9th Cir. 1988); Travelers Cas. & Sur. Co. of
    7 Am. v. Telstar Const. Co., Inc., 252 F. Supp. 2d 917, 923 (D. Ariz. 2003); see also
    8 Fed. R. Evid. 101 (Rules of Evidence apply to all proceedings in the courts of the
    9 United States); Fed. R. Evid. 1101 (listing exceptions to Rule 101). Such evidence
   10 must be relevant to the claims and defenses of the case. Fed. R. Evid. 401; 403;
   11 McCormick v. City of Lawrence, Kan., 2007 WL 38400, at *3 (D. Kan. Jan. 5, 2007).
   12 Testimonial evidence must be based on the personal knowledge of the witness
   13 offering the evidence. Fed. R. Evid. 602. Testimony requiring scientific, technical, or
   14 other specialized knowledge may be given only by an expert witness with the requisite
   15 knowledge, skill, experience, training, or education, and opinion testimony is not
   16 permitted of a lay person. Fed. R. Evid. 701, 702; see also U.S. Aviation Underwriters,
   17 Inc. v. Yellow Freight Sys., Inc., 296 F. Supp. 2d 1322, 1331 (S.D. Ala. 2003)
   18 (unqualified expert opinions inadmissible at summary judgment). The declarations
   19 below fail to meet one or more of these criteria.
   20
                                 DECLARATION OF CYNTHIA STRATHMANN
   21
   22        NO.                    EVIDENCE            EVIDENTIARY                COURT’S
                                                         OBJECTION                 RULING
   23
                 1.            Strathmann Decl. ¶ 4   Fed. R. Evid. 602,       Sustained: ____
   24                          (“The median annual    701, 802, 901(a),
                                                                               Overruled: ____
                               household income in    1002: Speculation.
   25
                               South Central is about Improper Lay
   26                          $41,000, but many of   Opinion. Hearsay.
   27                          our community members Lack of Foundation.
                               make closer to $20,000 Lack of
   28                          per year. The vast     Authentication. Best
                                                                       Case No. 2:20-cv-05193-DDP-JEM
                                                                         PLAINTIFF’S OBJECTIONS TO
        2943/036254-0001
        15634533.2 a10/12/20                             -7-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 8 of 30 Page ID #:1175



    1                          majority of our              Evidence. Declarant’s
                               community members are        lay testimony is an
    2
                               rent burdened, meaning       opinion lacking
    3                          they pay more than 30%       technical or
                               of their income toward       specialized
    4
                               rent. Even a little hit to   knowledge as to
    5                          their income or increase     income valuation.
                               in expenses severely         This evidence is also
    6
                               affects their economic       speculative and lacks
    7                          stability.”)                 foundation because
                                                            declarant cites no
    8
                                                            meaningful, reliable
    9                                                       authority to establish
   10                                                       the income values and
                                                            percentages she
   11                                                       offers. Nor does she
   12                                                       provide any
                                                            documentation
   13                                                       supporting the figures
   14                                                       she asserts.
                                                            Presumably, these
   15                                                       numbers were told to
   16                                                       her by tenants, which
                                                            is inadmissible
   17                                                       hearsay as an out of
   18                                                       court statement
                                                            offered for the truth of
   19                                                       the matter asserted.
   20
                 2.            Strathmann Decl. ¶ 8         Fed. R. Evid. 802,      Sustained: ____
   21                          (“In total, around 650       901(a), 1002:
                                                                                    Overruled: ____
   22                          letters have been sent by    Hearsay. Lack of
                               LA tenants using the         Foundation. Lack of
   23                          templates on the             Authentication. Best
   24                          websites.”)                  Evidence. Declarant
                                                            references “letters”
   25                                                       which are out of court
   26                                                       statements and
                                                            inadmissible hearsay.
   27                                                       Declarant also fails to
   28                                                       attach these letters or
                                                                             Case No. 2:20-cv-05193-DDP-JEM
                                                                               PLAINTIFF’S OBJECTIONS TO
        2943/036254-0001
        15634533.2 a10/12/20                                 -8-      DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 9 of 30 Page ID #:1176



    1                                                 otherwise authenticate
                                                      such writings.
    2
    3            3.            Strathmann Decl. ¶ 9   Fed. R. Evid. 602,      Sustained: ____
                                                      802, 901(a):
    4                                                                         Overruled: ____
                                                      Speculation. Hearsay.
    5                                                 Lack of Foundation.
    6                                                 Lack of
                                                      Authentication.
    7                                                 Declarant does not
    8                                                 have first-hand
                                                      knowledge of the
    9                                                 facts she is testifying
   10                                                 to, which should
                                                      properly be made by
   11                                                 the tenants she is
   12                                                 referencing. Declarant
                                                      references statements
   13                                                 from a previous
   14                                                 declaration, which are
                                                      inadmissible hearsay.
   15
   16            4.            Strathmann Decl. ¶¶    Fed. R. Evid. 602,        Sustained: ____
                               11–14, 16–17           701, 802, 901(a),
   17                                                                           Overruled: ____
                                                      1002: Speculation.
   18                                                 Improper Lay
                                                      Opinion. Hearsay.
   19                                                 Lack of Foundation.
   20                                                 Lack of
                                                      Authentication. Best
   21                                                 Evidence Rule.
   22                                                 Declarant provides
                                                      only speculation as to
   23                                                 potential outcomes.
   24                                                 Declarant does not
                                                      have first-hand
   25                                                 knowledge of the
   26                                                 facts she is testifying
                                                      to. The statements
   27                                                 submitted are
   28                                                 argumentative, and
                                                                       Case No. 2:20-cv-05193-DDP-JEM
                                                                         PLAINTIFF’S OBJECTIONS TO
        2943/036254-0001
        15634533.2 a10/12/20                           -9-      DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 10 of 30 Page ID #:1177



     1                                                      unduly prejudicial.
                                                            Declarant has failed
     2
                                                            to attach and
     3                                                      authenticate the
                                                            writings she
     4
                                                            references. The
     5                                                      writings should be
                                                            attached as proof of
     6
                                                            their contents.
     7
     8                                     DECLARATION OF GABRIEL B.
     9
    10        NO.                     EVIDENCE                 EVIDENTIARY              COURT’S
                                                                 OBJECTION               RULING
    11         1.               Gabriel B. Decl. ¶ 10       Fed. R. Evid. 802:       Sustained: ____
    12                          (“On May 26, my             Hearsay. Out of court
                                                                                     Overruled: ____
                                landlord contacted my       statement offered to
    13                          LA Tenants Union            prove the truth of the
    14                          (LATU) representative       matter asserted.
                                to inquire about my rent.
    15                          In response, my LATU
    16                          representative reasserted
                                my current rights under
    17                          the City’s protections.”)
    18
               2.               Gabriel B. Decl. ¶ 13       Fed. R. Evid. 401,       Sustained: ____
    19                          (“Unfortunately my car      602, 901(a):
                                                                                     Overruled: ____
    20                          brakes are not working      Relevance. Lack of
                                and this is another         foundation. The
    21                          expense that I have to      evidence submitted
    22                          take care of because        does not relate to the
                                otherwise I cannot work     merits of the case.
    23                          at all.”)
    24
               3.               Gabriel B. Decl. ¶ 15     Fed. R. Evid. 602:         Sustained: ____
    25                          (“I am not sure how long Speculation.
                                                                                     Overruled: ____
    26                          it would take for me to
                                pay all of my rent debt
    27                          back, but I estimate that
    28                          it would be at least a
                                                                             Case No. 2:20-cv-05193-DDP-JEM
                                                                               PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                -10-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 11 of 30 Page ID #:1178



     1                          year and a half with
                                steady work.”)
     2
     3
                                            DECLARATION OF DANNY C.
     4
     5        NO.                     EVIDENCE               EVIDENTIARY              COURT’S
     6                                                         OBJECTION               RULING
               1.               Danny C. Decl. ¶ 8        Fed. R. Evid. 401,       Sustained: ____
     7                          (“However, we are         602: Relevance.
                                                                                   Overruled: ____
     8                          worried that our landlord Speculation. Whether
                                will either refuse these  the landlord was
     9                          funds from the City or    allegedly retaliatory in
    10                          receive them and try to   the past involving
                                charge us for that missed requested repairs has
    11                          rent anyway. Our          no relevance to the
    12                          landlord has been         merits of this case.
                                retaliatory in the past   There has been no
    13                          when we have requested allegation that the
    14                          repairs made to our unit. landlord has been
                                Based on this             retaliatory to the
    15                          experience, we believe    declarant involving
    16                          that the landlord would   the rent owing in this
                                rather see us accumulate case. The witness does
    17                          debt than actually accept not have firsthand
    18                          any funds to cover some knowledge of the fact
                                of our rent. We are not   he is testifying to and
    19                          sure that the landlord    explicitly
    20                          will even acknowledge     acknowledges this is
                                getting any sort of       entirely speculative.
    21                          payments if our
    22                          paperwork is
                                approved.”)
    23
    24         2.               Danny C. Decl. ¶ 9 (“If    Fed. R. Evid. 602:      Sustained: ____
                                the eviction protections   Speculation. The
    25                                                                             Overruled: ____
                                were to go away            witness does not have
    26                          tomorrow, I am afraid I    firsthand knowledge
                                could be evicted for not   of the fact he is
    27                          paying rent.”)             testifying to and
    28                                                     explicitly
                                                                           Case No. 2:20-cv-05193-DDP-JEM
                                                                             PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                               -11-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 12 of 30 Page ID #:1179



     1                                                acknowledges this is
                                                      entirely speculative.
     2
     3         3.               Danny C. Decl. ¶ 10   Fed. R. Evid. 802,      Sustained: ____
                                                      901(a), 1002:
     4                                                                        Overruled: ____
                                                      Inadmissible hearsay.
     5                                                Lack of Foundation.
     6                                                Lack of
                                                      Authentication. Best
     7                                                Evidence. Out of court
     8                                                statement offered to
                                                      prove the truth of the
     9                                                matter asserted.
    10                                                Declarant has failed to
                                                      attach and authenticate
    11                                                the writings he
    12                                                references. Declarant
                                                      fails to attach the
    13                                                writings he references,
    14                                                should the writings
                                                      even exist. The
    15                                                document should be
    16                                                entered as proof of its
                                                      contents.
    17
    18
    19         4.               Danny C. Decl. ¶ 13   Fed. R. Evid. 401,       Sustained: ____
    20                                                403, 602, 701:
                                                                               Overruled: ____
                                                      Relevance. Unduly
    21                                                Prejudicial.
    22                                                Speculation. Improper
                                                      Lay Opinion. Whether
    23                                                a landlord has
    24                                                allegedly “made
                                                      tenancy difficult in the
    25                                                past” has no relevance
    26                                                to the merits of this
                                                      case. Declarant is not
    27                                                alleging the landlord
    28                                                has made tenancy
                                                                       Case No. 2:20-cv-05193-DDP-JEM
                                                                         PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                          -12-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 13 of 30 Page ID #:1180



     1                                                difficult on account of
                                                      non-payment of rent.
     2
                                                      The statements being
     3                                                introduced are highly
                                                      prejudicial, and far
     4
                                                      outweigh any
     5                                                probative value. The
                                                      witness does not have
     6
                                                      firsthand knowledge
     7                                                of the fact he is
                                                      testifying to and
     8
                                                      explicitly
     9                                                acknowledges this is
    10                                                entirely speculative.

    11
    12         5.               Danny C. Decl. ¶ 15   Fed. R. Evid. 401,       Sustained: ____
                                                      403, 602, 701:
    13                                                                         Overruled: ____
                                                      Relevance. Unduly
    14                                                Prejudicial.
                                                      Speculation. Improper
    15                                                Lay Opinion. Whether
    16                                                the declarant has a
                                                      large monthly health
    17                                                bill is not relevant to
    18                                                the merits of this case.
                                                      The witness does not
    19                                                have firsthand
    20                                                knowledge of the fact
                                                      he is testifying to and
    21                                                explicitly
    22                                                acknowledges this is
                                                      entirely speculative
    23                                                (e.g., “People have
    24                                                lost their jobs and they
                                                      may not have jobs to
    25                                                go back to.”). The
    26                                                statements being
                                                      introduced are highly
    27                                                prejudicial, which far
    28                                                outweighs any
                                                                       Case No. 2:20-cv-05193-DDP-JEM
                                                                         PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                          -13-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 14 of 30 Page ID #:1181



     1                                                  probative value (e.g.,
                                                        “We still have the fear
     2
                                                        that our landlord will
     3                                                  try to kick us out at
                                                        any moment because
     4
                                                        they are motivated by
     5                                                  profit above all and
                                                        the system is
     6
                                                        confusing at best and
     7                                                  stacked in their favor
                                                        at worst.”)
     8
     9
                                       DECLARATION OF DREW COOKSON
    10
    11        NO.                    EVIDENCE              EVIDENTIARY               COURT’S
    12                                                      OBJECTION                 RULING
               1.               Cookson Decl. ¶¶ 9–13, Fed. R. Evid. 802,         Sustained: ____
    13                          15, 17                 901(a), 1002: Hearsay.
                                                                                  Overruled: ____
    14                                                 Lack of Foundation.
                                                       Lack of
    15                                                 Authentication. Best
    16                                                 Evidence. Out of court
                                                       statement offered to
    17                                                 prove the truth of the
    18                                                 matter asserted.
                                                       Declarant fails to
    19                                                 attach and authenticate
    20                                                 the writings he
                                                       references, should the
    21                                                 writings even exist.
    22                                                 The document should
                                                       be entered as proof of
    23                                                 its contents.
    24
               2.               Cookson Decl. ¶ 14      Fed. R. Evid. 403,        Sustained: ____
    25                                                  602, 701, 802, 901(a),
                                                                                  Overruled: ____
    26                                                  1002: Unduly
                                                        Prejudicial.
    27                                                  Speculation. Improper
    28                                                  Lay Opinion. Hearsay.
                                                                         Case No. 2:20-cv-05193-DDP-JEM
                                                                           PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                             -14-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 15 of 30 Page ID #:1182



     1                                     Lack of Foundation.
                                           Best Evidence. The
     2
                                           statements being
     3                                     introduced are highly
                                           prejudicial, and far
     4
                                           outweigh any probative
     5                                     value (e.g., “I felt very
                                           certain that my
     6
                                           landlord was acting in
     7                                     bad faith.” and “It
                                           seemed like he was
     8
                                           trying to keep me on
     9                                     the hook for the full
    10                                     lease term by not
                                           making reasonable
    11                                     efforts to find a
    12                                     replacement tenant.”)
                                           The witness does not
    13                                     have firsthand
    14                                     knowledge of the fact
                                           he is testifying to and
    15                                     explicitly
    16                                     acknowledges this is
                                           entirely speculative
    17                                     (e.g., “I felt very
    18                                     certain that my
                                           landlord was acting in
    19                                     bad faith.” and “It
    20                                     seemed like he was
                                           trying to keep me on
    21                                     the hook for the full
    22                                     lease term by not
                                           making reasonable
    23                                     efforts to find a
    24                                     replacement tenant.”)
                                           Declarant fails to
    25                                     attach and authenticate
    26                                     the writings he
                                           references, should the
    27                                     writings even exist.
    28                                     The document should
                                                            Case No. 2:20-cv-05193-DDP-JEM
                                                              PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20               -15-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 16 of 30 Page ID #:1183



     1                                                      be entered as proof of
                                                            its contents.
     2
     3
                                     DECLARATION OF FRANCISCO DUEÑAS
     4
     5        NO.                     EVIDENCE                 EVIDENTIARY             COURT’S
     6                                                           OBJECTION             RULING
               1.               Dueñas Decl. ¶ 5 (“The      Fed R. Evid. 701, 702: Sustained: ____
     7                          City’s eviction and rent    Improper Lay Opinion.
                                                                                    Overruled: ____
     8                          freeze ordinances have      Declarant’s lay
                                had a relatively small      testimony is an opinion
     9                          effect on our lease         lacking technical or
    10                          agreements with our         specialized knowledge
                                tenants and the value of    as to property
    11                          the property as a           valuation.
    12                          whole.”)

    13         2.               Dueñas Decl. ¶ 7            Fed R. Evid. 403, 602 Sustained: ____
    14                          (“Overall, the value of     701, 702: Hearsay.
                                                                                    Overruled: ____
                                our property has not        Speculation. Improper
    15                          been impacted by the        Lay Opinion.
    16                          City’s eviction and rent    Declarant’s lay
                                freeze ordinances.”)        testimony is an opinion
    17                                                      lacking technical or
    18                                                      specialized knowledge
                                                            as to property
    19                                                      valuation. This
    20                                                      evidence is also
                                                            speculative and lacks
    21                                                      foundation because
    22                                                      declarant cites to a
                                                            reappraisal performed
    23                                                      months ago as proof
    24                                                      that property is worth
                                                            more today.
    25
    26         3.               Dueñas Decl. ¶ 7 (“In       Fed. R. Evid. 1002:       Sustained: ____
                                fact, we recently had our   Best Evidence.
    27                                                                                Overruled: ____
                                property reappraised as     Improper lay opinion.
    28                          part of a refinance in      Irrelevant. Declarant
                                                                             Case No. 2:20-cv-05193-DDP-JEM
                                                                               PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                -16-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 17 of 30 Page ID #:1184



     1                          June 2020 and learned       fails to abide by the
                                that the value had          Best Evidence Rule by
     2
                                increased. According to     not producing the
     3                          the reappraisal, the        appraisal upon which
                                property is valued at       the statement relies.
     4
                                $690,000 as of June 15,
     5                          2020.”)
     6
               4.               Dueñas Decl. ¶ 8 (“The      Fed R. Evid. 1002:       Sustained: ____
     7                          reappraisal looked at the   Best Evidence.
                                                                                     Overruled: ____
     8                          rent for the units but      Hearsay. Irrelevant.
                                didn’t ask if our tenants   Declarant fails to abide
     9                          were paying.”)              by the Best Evidence
    10                                                      Rule by not producing
                                                            the appraisal upon
    11                                                      which the statement
    12                                                      relies.

    13         5.               Dueñas Decl. ¶ 9 (“In       Fed R. Evid. 401, 402: Sustained: ____
    14                          my time as a landlord, I    Relevance. The
                                                                                   Overruled: ____
                                have never had to evict     evidence submitted
    15                          my tenants.”)               does not relate to the
    16                                                      merits of the case.

    17         6.               Dueñas Decl. ¶ 10 (“In      Fed R. Evid. 403, 602, Sustained: ____
    18                          comparison to existing      701, 702: Hearsay.
                                                                                     Overruled: ____
                                laws I already have to      Speculation. Improper
    19                          comply with, including      Lay Opinion.
    20                          the City’s Rent             Irrelevant. Declarant’s
                                Stabilization Ordinance,    lay testimony is an
    21                          the City’s COVID-19         opinion lacking
    22                          eviction and rent freeze    technical or specialized
                                ordinances have had         knowledge as to
    23                          very little incremental     property valuation.
    24                          effect on the value of my   This evidence is also
                                property and my existing    speculative and lacks
    25                          lease agreements.”)         foundation because
    26                                                      declarant cites no
                                                            meaningful, reliable
    27                                                      authority to establish
    28                                                      that the COVID-19
                                                                            Case No. 2:20-cv-05193-DDP-JEM
                                                                              PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                -17-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 18 of 30 Page ID #:1185



     1                                                       restrictions have had
                                                             little to no effect on
     2
                                                             property and lease
     3                                                       values.
     4
               7.               Dueñas Decl. ¶ 11            Fed R. Evid. 401, 402: Sustained: ____
     5                          (“The fact that I can’t      Relevance. The
                                                                                    Overruled: ____
     6                          charge late fees or          evidence submitted
                                interest on late rent        does not relate to the
     7                          under the City’s             merits of the case.
     8                          ordinances has had a
                                minimal economic
     9                          impact on me as well.”)
    10
               8.               Dueñas Decl. ¶ 12            Fed R. Evid. 401, 402: Sustained: ____
    11                          (“Our rental agreements      Relevance. The
                                                                                    Overruled: ____
    12                          don’t allow pets, but we     evidence submitted
                                don’t consider pet           does not relate to the
    13                          restrictions to be a         merits of the case.
    14                          material part of our lease
                                agreements.”)
    15         9.               Dueñas Decl. ¶ 14            Fed R. Evid. 401, 402: Sustained: ____
    16                          (“Even if our tenants        Relevance. The
                                                                                    Overruled: ____
                                were suddenly unable to      evidence submitted
    17                          pay rent due to COVID-       does not relate to the
    18                          19, we would still be        merits of the case.
                                able to cover the
    19                          mortgage payment.”)
    20
                                            DECLARATION OF PEDRO M.
    21
    22        NO.                     EVIDENCE                  EVIDENTIARY              COURT’S
                                                                  OBJECTION               RULING
    23         1.               Pedro M. Decl. ¶ 10 (“I      Fed. R. Evid. 1002:      Sustained: ____
    24                          know my rights because       Best Evidence.
                                                                                      Overruled: ____
                                I am a member of             Declarant fails to abide
    25                          ACCE, so I sent a letter     by the Best Evidence
    26                          to my landlord at the        Rule by not producing
                                beginning of the             the letter upon which
    27                          pandemic, saying that        the statement relies.
    28                          for the moment I do not
                                                                              Case No. 2:20-cv-05193-DDP-JEM
                                                                                PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                 -18-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 19 of 30 Page ID #:1186



     1                          have sufficient means to
                                pay the rent due to
     2
                                COVID-19.”)
     3         2.               Pedro M. Decl. ¶ 12 (“I     Fed. R. Evid. 602:       Sustained: ____
                                need the protections of     Speculation. Declarant
     4                                                                               Overruled: ____
                                the City’s eviction         provides only
     5                          protections and rent        speculation as to
     6                          freeze to remain stably     potential outcome.
                                housed. If the eviction
     7                          protections were to go
     8                          away tomorrow, I would
                                not be able to repay what
     9                          I owe and I am afraid I
    10                          could be evicted.”)
               3.               Pedro M. Decl. ¶ 13 (“If    Fed. R. Evid. 602,     Sustained: ____
    11                          everything with the         701: Speculation.
                                                                                   Overruled: ____
    12                          pandemic got better         Improper Lay Opinion.
                                quickly, it would still     Declarant provides
    13                          take a lot of time – even   only speculation as to
    14                          years to pay back what I    potential outcome.
                                owe. But I know that life
    15                          will not go back to
    16                          normal in a matter of
                                weeks after all this.
    17                          Because of that, the
    18                          additional time to repay
                                my rent is essential for
    19                          me.”)
    20         4.               Pedro M. Decl. ¶ 14         Fed. R. Evid. 401,       Sustained: ____
                                (“At the beginning of the   402, 802: Hearsay.
    21                                                                               Overruled: ____
                                pandemic, the company       Relevance. The
    22                          that owns my building       evidence submitted
                                tried to make me sign a     does not relate to the
    23                          new contract. They          merits of the case and
    24                          asked me to sign a letter   statements by landlord
                                saying what I would pay     constitute hearsay.
    25                          and what would happen
    26                          if I did not comply.”)
               5.               Pedro M. Decl. ¶ 15 (“If    Fed. R. Evid. 401,       Sustained: ____
    27                          they want to evict me, I    402, 403, 611:
                                                                                     Overruled: ____
    28                          don’t have anywhere to      Hearsay. Relevance.
                                                                            Case No. 2:20-cv-05193-DDP-JEM
                                                                              PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                -19-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 20 of 30 Page ID #:1187



     1                          go, and in this moment I      Unduly Prejudicial.
                                need to fight for my          The evidence
     2
                                rights. I do not want to      submitted does not
     3                          think that I don’t have       relate to the merits of
                                any rights after more         the case, is
     4
                                than 30 years living in       argumentative, and is
     5                          my building and paying        unduly prejudicial.
                                rent. The reality is that
     6
                                with all this going on, I
     7                          have thought about
                                returning to Guatemala.
     8
                                But then, when I think
     9                          about my daughter, I
    10                          know that her future is
                                here in this country.
    11                          Because of that, we need
    12                          to stay, do what we can,
                                and fight for our rights.”)
    13         6.               Pedro M. Decl. ¶ 16 (“If      Fed. R. Evid. 401,        Sustained: ____
    14                          anyone is listening, I        402, 403, 611:
                                                                                        Overruled: ____
                                want institutions to          Hearsay. Relevance.
    15                          respond to the rights and     Unduly Prejudicial.
    16                          needs of tenants in this      The evidence
                                moment. We are not            submitted does not
    17                          fighting just for             relate to the merits of
    18                          ourselves, but for our        the case, is
                                children, and for our         argumentative, and is
    19                          families.”)                   unduly prejudicial.
    20
                                             DECLARATION OF PAOLA R.
    21
    22        NO.                     EVIDENCE                   EVIDENTIARY               COURT’S
                                                                  OBJECTION                 RULING
    23         1.               Paola R. Decl. ¶ 11 (“I       Fed. R. Evid. 602:        Sustained: ____
    24                          need the protections of       Speculation. Declarant
                                                                                        Overruled: ____
                                the City’s eviction           provides only
    25                          protections to remain         speculation as to
    26                          stably housed. If the         potential outcome.
                                eviction protections were
    27                          to go away tomorrow, I
    28                          would not be able to
                                                                               Case No. 2:20-cv-05193-DDP-JEM
                                                                                 PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                  -20-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 21 of 30 Page ID #:1188



     1                          repay what I owe and I
                                am afraid I could be
     2
                                evicted. I need the
     3                          repayment period to be
                                able to repay my back
     4
                                rent.”)
     5
     6         2.               Paola R. Decl. ¶ 12 (“I       Fed. R. Evid. 1002:      Sustained: ____
                                have been notifying my        Best Evidence.
     7                                                                                 Overruled: ____
                                landlord about my             Declarant fails to abide
     8                          inability to pay rent by      by the Best Evidence
                                sending an email to the       Rule by not producing
     9                          building manager each         the emails sent.
    10                          month.”).

    11         3.               Paola R. Decl. ¶ 12           Fed R. Evid. 802,        Sustained: ____
    12                          (“The first time I sent an    1002: Hearsay. Best
                                                                                       Overruled: ____
                                email they replied to me      Evidence.
    13                          by requesting that I sign     Declarant’s statements
    14                          a repayment plan.             as to landlord’s
                                However, I did not sign       response constitute
    15                          it because it had all kinds   hearsay. Declarant fails
    16                          of stipulations attached.     to abide by the Best
                                For example, by signing       Evidence Rule by not
    17                          the repayment plan I was      producing the proposed
    18                          agreeing to not miss any      repayment plan
                                future payments. The          agreement.
    19                          repayment plan also
    20                          stated that if I signed, I
                                was basically stating that
    21                          the landlord has never
    22                          violated any parts of the
                                lease.”)
    23
    24         4.               Paola R. Decl. ¶ 13           Fed R. Evid. 401, 402: Sustained: ____
                                (“Since the pandemic          Relevance. The
    25                                                                               Overruled: ____
                                began, I have also            evidence submitted
    26                          noticed that there have       does not relate to the
                                been maintenance and          merits of the case.
    27                          safety concerns that my
    28                          landlord is not
                                                                              Case No. 2:20-cv-05193-DDP-JEM
                                                                                PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                  -21-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 22 of 30 Page ID #:1189



     1                          addressing. For one
                                thing, our mailboxes are
     2
                                not functioning properly
     3                          and some of us have had
                                mail stolen. The main
     4
                                entrance was also not
     5                          working for several
                                months and anyone
     6
                                could enter the premises.
     7                          It was not until last
                                month that they finally
     8
                                fixed it.”)
     9
    10         5.               Paola R. Decl. ¶ 14 (“If    Fed. R. Evid. 401,       Sustained: ____
                                I am evicted, I do not      402, 403, 602:
    11                                                                               Overruled: ____
                                have anywhere that I can    Relevance. Unduly
    12                          go. I do not have family    Prejudicial. The
                                near me so I would be       evidence submitted
    13                          forced to go into a         does not relate to the
    14                          shelter. This would also    merits of the case, is
                                mean losing all of my       speculative, and is
    15                          personal belongings         unduly prejudicial and
    16                          because I can’t afford to   likely to inflame the
                                pay for storage. Losing     passions of the jury.
    17                          my home would also
    18                          mean losing the
                                community that my
    19                          daughter and I are a part
    20                          of. This experience
                                would be traumatizing
    21                          for my daughter because
    22                          she would not have
                                stability. I’m not even
    23                          sure that she could stay
    24                          in school with all the
                                people that she has come
    25                          to know.”)
    26
               6.               Paola R. Decl. ¶ 15         Fed. R. Evid. 401,       Sustained: ____
    27                          (“For me, housing is        402, 403, 602:
                                                                                     Overruled: ____
    28                          everything. When you        Relevance. Unduly
                                                                            Case No. 2:20-cv-05193-DDP-JEM
                                                                              PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                -22-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 23 of 30 Page ID #:1190



     1                          take away a person’s        Prejudicial. The
                                home they become            evidence submitted
     2
                                dependent on the state.     does not relate to the
     3                          Having stable housing       merits of the case, is
                                also means that we have     speculative, and is
     4
                                an ability to have self-    unduly prejudicial and
     5                          determination and           likely to inflame the
                                provide for ourselves –     passions of the jury.
     6
                                when you take that
     7                          away, people lose
                                everything.”)
     8
     9                                      DECLARATION OF SONIA R.
    10
              NO.                     EVIDENCE                 EVIDENTIARY              COURT’S
    11                                                          OBJECTION                RULING
    12         1.               Sonia R. Decl. ¶ 12 (“I     Fed. R. Evid. 602:       Sustained: ____
                                need the protections of     Speculation. Declarant
    13                                                                               Overruled: ____
                                the City’s eviction         provides only
    14                          protections and rent        speculation as to
                                freeze to remain stably     potential outcome.
    15                          housed. If the eviction
    16                          protections were to go
                                away tomorrow, I would
    17                          not be able to repay what
    18                          I owe and I am afraid I
                                would be evicted. I need
    19                          the repayment period to
    20                          be able to repay my back
                                rent. Even then, I am not
    21                          confident I will be able
    22                          to repay what I owe now
                                within the repayment
    23                          period.”)
    24
               2.               Sonia R. Decl. ¶ 13 (“I     Fed. R. Evid. 1002:      Sustained: ____
    25                          sent my landlord a text     Best Evidence.
                                                                                     Overruled: ____
    26                          message to notify him       Declarant fails to abide
                                about my situation in       by the Best Evidence
    27                          early June.”)               Rule by not producing
    28                                                      the text message sent.
                                                                            Case No. 2:20-cv-05193-DDP-JEM
                                                                              PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                -23-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 24 of 30 Page ID #:1191



     1
               3.               Sonia R. Decl. ¶ 14 (“I        Fed R. Evid. 802:         Sustained: ____
     2
                                applied for the County’s       Hearsay. Declarant’s
                                                                                         Overruled: ____
     3                          rental assistance              statement as to
                                program but they told          County’s response
     4
                                me I was ineligible.”)         constitutes hearsay.
     5
     6         4.               Sonia R. Decl. ¶ 15            Fed R. Evid. 401, 402, Sustained: ____
                                (“On June 28, someone          802: Relevance.
     7                                                                                 Overruled: ____
                                called to make an              Hearsay.
     8                          appointment with me            The evidence
                                regarding my tenancy.          submitted does not
     9                          This person told me that       relate to the merits of
    10                          she was in the process of      the case. Declarant’s
                                buying the building and        statements about the
    11                          wanted me to sign some         conversation constitute
    12                          paperwork agreeing to          hearsay.
                                move out in exchange
    13                          for some money.”)
    14
               5.               Sonia R. Decl. ¶ 15 (“I        Fed R. Evid. 401, 402, Sustained: ____
    15                          have not heard from            802: Relevance.
                                                                                       Overruled: ____
    16                          them since, but one of         Hearsay.
                                my neighbors told me           The evidence
    17                          that they are finalizing       submitted does not
    18                          the sale soon.”)               relate to the merits of
                                                               the case. Declarant’s
    19                                                         neighbor’s statements
    20                                                         constitute hearsay.
    21         6.               Sonia R. Decl. ¶ 17 (“If       Fed. R. Evid. 403,        Sustained: ____
    22                          I am evicted, I will be        602: Unduly
                                                                                         Overruled: ____
                                left on the streets with all   Prejudicial.
    23                          my children.”)                 Speculation. Declarant
    24                                                         provides only
                                                               speculation as to
    25                                                         potential outcome.
    26                                                         Statement is unduly
                                                               prejudicial and likely
    27                                                         to inflame the passions
    28                                                         of the jury.
                                                                               Case No. 2:20-cv-05193-DDP-JEM
                                                                                 PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                   -24-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 25 of 30 Page ID #:1192



     1                                         DECLARATION OF SUSANA S.
     2
              NO.                     EVIDENCE               EVIDENTIARY              COURT’S
     3                                                         OBJECTION               RULING
     4         1.               Susana S. Decl. ¶ 11      Fed. R. Evid. 1002:      Sustained: ____
                                (“When all of this began, Best Evidence.
     5                                                                             Overruled: ____
                                I gave a letter to the    Declarant fails to abide
     6                          secretary for my landlord by the Best Evidence
                                saying that I could not   Rule by not producing
     7                          pay the rent due to my    the letter sent.
     8                          lack of work as a result
                                of COVID-19.”)
     9
    10         2.               Susana S. Decl. ¶ 12 (“I     Fed. R. Evid. 602:       Sustained: ____
                                need the protections of      Speculation. Declarant
    11                                                                                Overruled: ____
                                the City’s eviction          provides only
    12                          protections and rent         speculation as to
                                freeze to remain stably      potential outcome.
    13                          housed. If the eviction
    14                          protections were to go
                                away tomorrow, I would
    15                          not be able to repay what
    16                          I owe, or any portion of
                                what I owe moving
    17
                                forward, and I am afraid
    18                          I could be evicted. I need
                                the repayment period to
    19
                                be able to repay my back
    20                          rent.”)
    21
               3.               Susana S. Decl. ¶ 13         Fed. R. Evid. 403:       Sustained: ____
    22                          (“If I am evicted, I do      Unduly Prejudicial.
                                                                                      Overruled: ____
                                not know what I will do      Relevance.
    23
                                or what will happen to
    24                          my grandson.”)
    25
    26
    27
    28
                                                                             Case No. 2:20-cv-05193-DDP-JEM
                                                                               PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                 -25-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 26 of 30 Page ID #:1193



     1                                         DECLARATION OF EUGENIA T.
     2
              NO.                     EVIDENCE                EVIDENTIARY             COURT’S
     3                                                         OBJECTION               RULING
     4         1.               Eugenia T. Decl. ¶ 8 (“I Fed. R. Evid. 1002:       Sustained: ____
                                sent a letter informing   Best Evidence.
     5                                                                             Overruled: ____
                                the landlord of our       Hearsay. Declarant
     6                          inability to pay rent     fails to abide by the
                                around March 15th. I      Best Evidence Rule by
     7                          have a copy of the letter not producing the letter
     8                          that I sent informing     sent.
                                him of this. I even paid
     9                          $50 to a notary to verify
    10                          the letter since I knew
                                that we might have
    11                          problems with the
    12                          landlord about the
                                nonpayment of rent.”)
    13
    14         2.               Eugenia T. Decl. ¶ 9        Fed R. Evid. 401, 402, Sustained: ____
                                (“After my husband was      403, 802: Relevance.
    15                                                                              Overruled: ____
                                laid off in March, the      Unduly Prejudicial.
    16                          landlord became very        Hearsay. The evidence
                                aggressive and              submitted does not
    17
                                demanding, saying that      relate to the merits of
    18                          he could not accept that    the case. Statement is
                                we would not pay rent.”)    also unduly prejudicial
    19
                                                            and likely to inflame
    20                                                      the passions of the
                                                            jury. Statements made
    21
                                                            by landlord are
    22                                                      hearsay.
    23
               3.               Eugenia T. Decl. ¶ 10       Fed R. Evid. 401, 402, Sustained: ____
    24                          (“My landlord has           403, 802: Relevance.
                                                                                    Overruled: ____
                                threatened us with          Unduly Prejudicial.
    25
                                eviction if we don’t pay    Hearsay. The evidence
    26                          the rent. He has told me    submitted does not
    27                          that he will evict us. He   relate to the merits of
                                has said that he will not   the case. Statement is
    28                          give us access to the       also unduly prejudicial
                                                                            Case No. 2:20-cv-05193-DDP-JEM
                                                                              PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                -26-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 27 of 30 Page ID #:1194



     1                          apartment. He                and likely to inflame
                                communicated this in         the passions of the
     2
                                person. He calls my          jury. Statements made
     3                          husband and yells at         by landlord are
                                him. He has said that he     hearsay.
     4
                                will call the police on
     5                          us.”)
     6
               4.               Eugenia T. Decl. ¶ 11        Fed R. Evid. 401, 402, Sustained: ____
     7                          (“Our landlord never         403: Relevance.
                                                                                     Overruled: ____
     8                          provided us with any         Unduly Prejudicial.
                                notices about the            The evidence
     9                          protections for tenants in   submitted does not
    10                          the City or County of        relate to the merits of
                                Los Angeles.”)               the case.
    11
    12         5.               Eugenia T. Decl. ¶ 12        Fed R. Evid. 401, 402, Sustained: ____
                                (“I had to borrow the        403, 802: Relevance.
    13                                                                               Overruled: ____
                                money because the            Unduly Prejudicial.
    14                          landlord threatened me       Hearsay. The evidence
                                and said if I did not pay    submitted does not
    15                          rent he would kick me        relate to the merits of
    16                          out.”)                       the case. Statements
                                                             made by landlord are
    17                                                       hearsay.
    18
               6.               Eugenia T. Decl. ¶ 13        Fed R. Evid. 401, 402, Sustained: ____
    19                          (“I feel like our landlord   403: Relevance.
                                                                                     Overruled: ____
    20                          was putting us in a          Unduly Prejudicial.
                                position where we had to     The evidence
    21                          choose between paying        submitted does not
    22                          rent and eating. It was      relate to the merits of
                                horrible.”)                  the case.
    23
    24         7.               Eugenia T. Decl. ¶ 15        Fed R. Evid. 401, 402, Sustained: ____
                                (“I notified the landlord    403, 802, 1002:
    25                                                                              Overruled: ____
                                that I was not going to      Relevance. Unduly
    26                          pay the rent for August      Prejudicial. Hearsay.
                                because we had been          Best Evidence. The
    27                          selected for the program,    evidence submitted
    28                          but then he started          does not relate to the
                                                                             Case No. 2:20-cv-05193-DDP-JEM
                                                                               PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                 -27-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 28 of 30 Page ID #:1195



     1                          calling me demanding to     merits of the case.
                                know when the City          Statement is also
     2
                                would pay the rent. I       unduly prejudicial.
     3                          gave him written notice     Statements made by
                                on July 25 that we were     landlord are hearsay.
     4
                                not going to pay rent for   Declarant fails to abide
     5                          August because we were      by the Best Evidence
                                waiting to receive the      Rule by not producing
     6
                                assistance from the city    written notice
     7                          for that month. However,    informing landlord of
                                he still would text me to   nonpayment, as well as
     8
                                ask where the rent was.”)   the landlord’s text
     9                                                      message in response.
    10
               8.               Eugenia T. Decl. ¶ 16       Fed R. Evid. 802:          Sustained: ____
    11                          (“The city told us that     Hearsay. The City’s
                                                                                       Overruled: ____
    12                          we needed to provide        response constitutes
                                them additional             hearsay. Relevance.
    13                          documents in order to
    14                          process our application,
                                and we are still waiting
    15                          to know whether we will
    16                          receive the money.”)

    17         9.               Eugenia T. Decl. ¶ 17       Fed. R. Evid. 602:         Sustained: ____
    18                          (“I need the protections    Speculation. Declarant
                                                                                       Overruled: ____
                                of the City’s eviction      provides only
    19                          protections and rent        speculation as to
    20                          freeze to remain stably     potential outcome.
                                housed.”)
    21
    22         10.              Eugenia T. Decl. ¶ 18       Fed R. Evid. 401, 402, Sustained: ____
                                (“My landlord has tried     403: Relevance.
    23                                                                               Overruled: ____
                                to obtain rent payments     Unduly Prejudicial.
    24                          from me various times       The evidence
                                even though we had          submitted does not
    25                          given notice that we did    relate to the merits of
    26                          not have the ability to     the case. Statement is
                                pay in this moment. He      also unduly prejudicial.
    27                          brought me a new
    28                          contract in April with
                                                                             Case No. 2:20-cv-05193-DDP-JEM
                                                                               PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                -28-     DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 29 of 30 Page ID #:1196



     1                          changes from the
                                original and wanted to
     2
                                make me sign it, but I
     3                          did not sign. He has tried
                                several times again since
     4
                                April. He has tried to get
     5                          me to sign about six
                                times.”)
     6
     7         11.              Eugenia T. Decl. ¶ 19        Fed R. Evid. 401, 402, Sustained: ____
     8                          (“The landlord also put      403, 802: Relevance.
                                                                                     Overruled: ____
                                cameras in front of my       Unduly Prejudicial.
     9                          door to see everything       Hearsay. The evidence
    10                          that our family does. He     submitted does not
                                has threatened to call the   relate to the merits of
    11                          police, and made other       the case. Statements
    12                          very cruel threats. He       made by landlord are
                                has threatened that he       hearsay.
    13                          will call immigration
    14                          authorities. One time the
                                landlord yelled at my
    15                          daughter, who is 13
    16                          years old, when she
                                picked up my phone. I
    17                          told him that he cannot
    18                          speak to us like that.”)

    19         12.              Eugenia T. Decl. ¶ 20        Fed R. Evid. 401, 402, Sustained: ____
    20                          (“My daughter told her       403: Relevance.
                                                                                      Overruled: ____
                                counselor at school that     Unduly Prejudicial.
    21                          she was scared the           The evidence
    22                          landlord was going to        submitted does not
                                kick me out or call the      relate to the merits of
    23                          authorities on me while      the case. Statement is
    24                          she was at school.           also unduly prejudicial.
                                Because of her fears,
    25                          they gave her a therapist
    26                          at school.”)
    27         13.              Eugenia T. Decl. ¶ 21        Fed. R. Evid. 403,       Sustained: ____
    28                          (“If the landlord evicts     602: Unduly
                                                                             Case No. 2:20-cv-05193-DDP-JEM
                                                                               PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                 -29-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
Case 2:20-cv-05193-DDP-JEM Document 63 Filed 10/12/20 Page 30 of 30 Page ID #:1197



     1                          us, we do not have            Prejudicial.             Overruled: ____
                                anywhere to go. I have        Speculation. Declarant
     2
                                lived in this                 provides only
     3                          neighborhood for ten          speculation as to
                                years. If I am evicted, I     potential outcome.
     4
                                do not know what I will
     5                          do. I ask that the City not
                                remove the help for
     6
                                tenants right now
     7                          because we are in a very
                                frustrating situation. I
     8
                                feel very frustrated
     9                          because I feel like I do
    10                          not have any support.
                                The first thing landlords
    11                          tell you is that you are
    12                          illegal, and you don’t
                                have papers. Our current
    13                          landlord says this to my
    14                          family because he feels
                                more support than us.
    15                          We deserve to feel safe
    16                          and secure in our homes
                                during this pandemic
    17                          like everyone else.”)
    18
    19 Dated: October 12, 2020                                  RUTAN & TUCKER, LLP
    20                                                          DOUGLAS J. DENNINGTON
                                                                JOHN A. RAMIREZ
    21                                                          PETER J. HOWELL
    22                                                          KELSEY QUIST

    23                                                          By: /s/ Douglas J. Dennington
    24                                                             Douglas J. Dennington
                                                                   Attorneys for Plaintiff
    25                                                             APARTMENT ASSOCIATION OF
                                                                   LOS ANGELES COUNTY, INC., dba
    26                                                             “APARTMENT ASSOCIATION OF
                                                                   GREATER LOS ANGELES,”
    27
    28
                                                                              Case No. 2:20-cv-05193-DDP-JEM
                                                                                PLAINTIFF’S OBJECTIONS TO
         2943/036254-0001
         15634533.2 a10/12/20                                  -30-    DEFENDANTS’ EVIDENCE IN SUPPORT OF
